DETAILED ACTION
This communication responsive to the Application No. 17/452,183 filed on October 25,
2021. Claims 1-20 are pending and are directed towards METHODS AND SYSTEMS FOR SECURE DIGITAL CREDENTIALS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In the specification, para [00117], line 1, “degee” should be --degree--.
The use of the terms “Pascal, Java, Perl, Python, Ruby and JavaScript” (page 35, para [00135] in the specification), which are trade names or a marks used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Drawings
The drawings are objected to because the drawings of FIG. 1B is not clear, and does not show the details provided by the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Patent No. US 11,159,508 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The table below shows that the independent claims of the instant application and the patent are identical. All other dependent claims are identical as well. 

Instant Application: 17/452,183
Patent No. US 11,159,508 B2
Claim 1: A method for improving the security of a digital credential based authentication system, the method comprising: 
receiving, from a first administrative user: 
a first login location; and a first portion of authentication credentials for a first customer; validating the first portion of authentication credentials for the first customer; 
receiving, from a second administrative user: a second login location; and a second portion of authentication credentials for the first customer different from the first portion; 
validating the second portion of authentication credentials for the first customer; and authenticating an identity of the first customer based on the validation of the first portion and the second portion, wherein at least one of receiving the second portion of authentication credentials for the first customer or validating the second portion of authentication credentials for the first customer comprises receiving information from the first customer and occurs via a physical interaction while the first customer is at the second login location.
Claim 1: A method for improving the security of a digital credential based authentication system, the method comprising: 
receiving, from a first administrative user: 
a first login location; and a first portion of authentication credentials for a first customer; validating the first portion of authentication credentials for the first customer; 
receiving, from a second administrative user: a second login location; and a second portion of authentication credentials for the first customer different from the first portion; 
validating the second portion of authentication credentials for the first customer; and authenticating an identity of the first customer based on the validation of the first portion and the second portion, wherein at least one of receiving the second portion of authentication credentials for the first customer or validating the second portion of authentication credentials for the first customer comprises receiving information from the first customer and occurs via a physical interaction while the first customer is at the second login location.
Claim 8: An apparatus for improving the security of a digital credential based authentication system, the apparatus comprising: 
one or more electronic hardware processors; a memory, operably connected to the one or more processors, and storing instructions that configure the one or more electronic hardware processors to: receive, from a first administrative user: a first login location, and a first portion of authentication credentials for a first customer; 
validate the first portion of authentication credentials for the first customer; 
receive, from a second administrative user: a second login location, and a second portion of authentication credentials for the first customer different from the first portion;
 validate the second portion of authentication credentials for the first customer; and
 authenticate an identity of the first customer based on the validation of the first portion and the second portion, wherein at least one of receiving the second portion of authentication credentials for the first customer or validating the second portion of authentication credentials for the first customer comprises receiving information from the first customer and occurs via a physical interaction while the first customer is at the second login location.
Claim 8: An apparatus for improving the security of a digital credential based authentication system, the apparatus comprising: 
one or more electronic hardware processors; a memory, operably connected to the one or more processors, and storing instructions that configure the one or more electronic hardware processors to: receive, from a first administrative user: a first login location, and a first portion of authentication credentials for a first customer; 
validate the first portion of authentication credentials for the first customer;
 receive, from a second administrative user: a second login location, and a second portion of authentication credentials for the first customer different from the first portion; 
validate the second portion of authentication credentials for the first customer; and
 authenticate an identity of the first customer based on the validation of the first portion and the second portion, wherein at least one of receiving the second portion of authentication credentials for the first customer or validating the second portion of authentication credentials for the first customer comprises receiving information from the first customer and occurs via a physical interaction while the first customer is at the second login location.
Claim 14. A method of improving the security of a web service accessible digital credential, the method comprising: 
validating, by a first administrative user, a first portion of authentication credentials for a first user; 
receiving a digital credential reset request message for a user account of the first user, the message identifying a physical location to which at least one of a second administrative user or the first user travels to perform an identity verification of the first user using: a second portion of the authentication credentials for the first user, and an identification type to use for the identity verification; 
displaying an indication of the identification type to use for the identity verification; and 
receiving, from the second administrative user or the second electronic device, an indication of whether the indicated identification type was verified based on a physical interaction between at least one of the second administrative user or the second electronic device and the first user while at the physical location.
Claim 14. A method of improving the security of a web service accessible digital credential, the method comprising: 
validating, by a first administrative user, a first portion of authentication credentials for a first user; 
receiving a digital credential reset request message for a user account of the first user, the message identifying a physical location to which at least one of a second administrative user or the first user travels to perform an identity verification of the first user using: a second portion of the authentication credentials for the first user, and an identification type to use for the identity verification; 
displaying an indication of the identification type to use for the identity verification; and 
receiving, from the second administrative user or the second electronic device, an indication of whether the indicated identification type was verified based on a physical interaction between at least one of the second administrative user or the second electronic device and the first user while at the physical location.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492